Exhibit 10.2




SECURITY AGREEMENT







This Security Agreement (the “Agreement”) is entered into as of this 29th day of
February, 2016 by and between Ecosphere Technologies, Inc., a Delaware
corporation (“Ecosphere”), and Brisben Water Solutions LLC (the “Lender” and
together with Ecosphere, the “Parties”). The Parties hereby agree as follows:




1.

Creation of Security Interest.  Ecosphere hereby grants to the Lender a security
interest in the Collateral described in Section 2 to secure the performance or
payment of all of the Obligations of Ecosphere under Section 3. The Parties
agree that notwithstanding any provision to the contrary contained in: (i) the
Security Agreement between the Parties, dated as of January 18, 2016, (ii) the
Security Agreement between the Parties, dated as of June 18, 2015, (iii) the
Ecosphere Mining, LLC Collateral Assignment of Limited Liability Company
Interest Proceeds, dated as of June 18, 2015, (iv) the Fidelity National
Environmental Solutions, LLC Amended and Restated Collateral Assignment of
Limited Liability Company Interest Proceeds, dated as of June 18, 2015, (v) the
Security Agreement between the Parties, dated as of May 8, 2015, (vi) the
Security Agreement between the Parties, dated as of March 19, 2015, (vii) or the
Amended and Restated Security Agreement between the Parties, dated as of
February 9, 2015 (together, the “Prior Security Agreements”), the entry into
each of this Agreement and the Amended, Restated and Consolidated Convertible
Note, dated as of the date hereof, in the amount of $2,475,000.00 (the “Note”),
attached hereto as Exhibit B, do not constitute a default or violation of any
covenant under the Prior Security Agreements or related transaction documents.




2.

Collateral.  The collateral of this Agreement (the “Collateral”) consists of the
items described on attached Exhibit A, including the Physical Collateral and the
Additional February 2016 Advance Collateral, as defined in Exhibit A.




3.

Ecosphere's Obligations.




(a)

Obligation to Pay.  Ecosphere shall pay to the Lender $200,000 and accrued
interest thereon representing the February 2016 Advance  in accordance with the
terms of the Note, which shall be in addition to Ecosphere’s obligation to pay
$2,275,000 which exists as of the date hereof in accordance with: (i) that
certain Amended and Restated Convertible Note of the Company, dated as of August
25, 2015, with a current principal balance of $2,125,000 and having a maturity
date of September 12, 2016; and (ii) that certain Convertible Note of the
Company, dated as of January 18, 2016, in the amount of $150,000 and having a
maturity date of 90 days from the issuance date (collectively, the “Prior
Notes”), which obligations are secured by the Prior Security Agreements, and all
of which Prior Notes were amended, restated, consolidated, replaced and
superseded by the Note (payment obligations under the Note and the Prior Notes,
the “Obligations”).




(b)

Additional Obligations.




(i)

Protection of Collateral.  The Physical Collateral:








--------------------------------------------------------------------------------



(A)

will not be misused or abused, but will be maintained in good and operable
condition, reasonable wear and tear excepted (except for any loss, damage or
destruction which is fully covered by insurance proceeds) and will be repaired,
renewed and replaced by Ecosphere, in the exercise of reasonable discretion,
shall deem necessary;




(B)

will be insured by Ecosphere until this Agreement is terminated against all
expected risks to which it is exposed, including fire, theft, wind and flood,
and those which the Lender may designate, with the policies acceptable to the
Lender, payable to both Ecosphere and the Lender, as their interests appear, and
providing for 30 days' minimum cancellation notice to the Lender, and with
certificates evidencing such insurance deposited with the Lender; and




(ii)

Protection of Security Interest.




(A)

The Collateral will not be sold, licensed, transferred, encumbered, pledged, or
disposed of or be subjected to any unpaid charge, including taxes, or to any
subsequent interest of a third person created or suffered by Ecosphere
voluntarily or involuntarily, unless the Lender consents in advance in writing
to such charge, transfer, disposition or subsequent interest, and




(B)

The Lender has filed Financing Statements and may file additional Financing
Statements it deems necessary in places it deems appropriate to protect the
security interest under this Agreement against the rights or interests of third
persons.




(C)

Any proceeds received by Ecosphere upon the sale, lease, license, assignment,
transfer, encumbrance, pledge or other disposition of any of the Collateral or
any part thereof shall be paid to Lender when received to fully discharge
principal, accrued interest and attorneys’ fees due under the Note.  All
additional proceeds, if any, from such sale or other disposition shall be
retained by Ecosphere.




(iii)

Sale of FNES Interest.  In addition to the Lender’s rights and remedies with
respect to the Collateral, to secure the performance or payment of the
Obligations, Ecosphere agrees as follows:




(A)

Ecosphere shall not sell, assign, transfer or encumber in any manner Ecosphere’s
30.6% limited liability company ownership interest in Fidelity National
Environmental Solutions, LLC (“FNES”, and such 30.6% interest, the “FNES
Interest”); and




(B)

In the event Ecosphere is in default of the Note and Lender declares the Note to
be immediately due and payable, Ecosphere shall sell the FNES Interest or any
part thereof for cash at public or private sale, subject to full compliance with
the provisions, including tag-along rights and rights of first refusal, of the
Amended and Restated Limited Liability Company Agreement of FNES, as in effect
on the date hereof, a copy of which is appended to this Agreement as Exhibit C.
 To facilitate the sale process, Lender may solicit offers to purchase the FNES
Interest.  Such public or private sale shall take place no later than 90 days
after the date of default by non-payment.  Ecosphere shall give Lender at least
30 days’ notice of the time and place of any public sale or the time at which
any private sale is to be made.  At any sale of the FNES Interest the Lender





2







--------------------------------------------------------------------------------

may be the purchaser of the FNES Interest or any part thereof and shall be
entitled to use and apply any sums due it under the Note as a credit on account
of the purchase price of the FNES Interest or any part thereof payable at such
sale.  Any proceeds received by Ecosphere upon sale of the FNES Interest or any
part thereof shall be applied and paid to Lender to fully discharge principal,
accrued interest and attorneys’ fees due under the Note, if any.  All additional
proceeds, if any, from the sale shall be retained by Ecosphere.




(iv)

Sale of EM Interest.  In addition to the Lender’s rights and remedies with
respect to the Collateral, to secure the performance or payment of the
Obligations, Ecosphere agrees as follows:




(A)

Ecosphere shall not sell, assign, transfer or encumber in any manner the 25%
limited liability company ownership interest in Ecosphere Mining, LLC (“EM”)
which Ecosphere owns and has pledged to the Lender under this Agreement (the “EM
Interest”); and




(B)

In the event Ecosphere is in default of the Note and Lender declares the Note to
be immediately due and payable, Ecosphere shall sell the EM Interest or any part
thereof for cash at public or private sale.  To facilitate the sale process,
Lender may solicit offers to purchase the EM Interest.  Such public or private
sale shall take place no later than 90 days after the date of default by
non-payment.  Ecosphere shall give Lender at least 30 days’ notice of the time
and place of any public sale or the time at which any private sale is to be
made.  At any sale of the EM Interest, the Lender may be the purchaser of the EM
Interest or any part thereof and shall be entitled to use and apply any sums due
it under the Note as a credit on account of the purchase price of the EM
Interest or any part thereof payable at such sale.  Any proceeds received by
Ecosphere upon sale of the EM Interest or any part thereof shall be applied and
paid to Lender to fully discharge principal, accrued interest and attorneys’
fees due under the Note.  All additional proceeds, if any, from the sale shall
be retained by Ecosphere.




(v)

Allocation of Ecosphere Revenues.  In addition to the Lender’s rights and
remedies with respect to the Collateral, to secure the performance or payment of
the Obligations, Ecosphere and its subsidiaries agree that so long as any
amounts payable under the Note remain outstanding, Ecosphere and its
subsidiaries shall allocate and pay to Lender 5% of all revenues actually
received by Ecosphere or its subsidiaries from equipment sales, licensing fees,
services and other sources (regardless of whether such revenues are received
directly from customers or are received by Ecosphere from its subsidiaries) to
payment of the Obligations; provided, however, that for the purposes of such
calculations, management fees payable to Ecosphere from Sea of Green Systems,
Inc., (“SOGS”) which have been accruing at the rate of $25,000 monthly since
January 1, 2015 and remain unpaid as of the date hereof (the “Management Fees”),
shall not be considered revenues under this Section 3(b)(v).  Provided, further,
that SOGS shall not be deemed to be a subsidiary within the meaning of the first
sentence of this Section 3(b)(v). Equipment sales from Ecosphere to SOGS, and
distributions from SOGS to Ecosphere, shall be deemed to be revenues of
Ecosphere. To the extent that Ecosphere pays the Lender $200,000 resulting from
its receipt of at least $450,000 under the Note, the sum received from SOGS as a
result of the financing transaction referred to in Section (b) on page 2 of the
Note shall not be deemed to be revenues within the meaning of the first sentence
of this Section 3(b)(v).








3







--------------------------------------------------------------------------------



(vi)

Allocation of Initial Public Offering Proceeds.  In addition to the Lender’s
rights and remedies with respect to the Collateral, to secure the performance or
payment of the Obligations, Ecosphere and its subsidiaries agree that so long as
any amounts payable under the Note remain outstanding, Ecosphere and its
subsidiaries shall allocate and pay to Lender 10% of all net proceeds actually
received by Ecosphere or its subsidiaries in connection with the closing of an
initial public offering of any of its present subsidiaries to payment of the
Obligations; provided, however, that for the purposes of such calculations, the
Management Fees shall not be considered net proceeds under this Section
3(b)(vi).  For avoidance of doubt, financing proceeds received in connection
with a reverse merger shall not be deemed to be an initial public offering.  For
purposes of this Section 3(b)(vi), “reverse merger” means a merger,
consolidation or share exchange between an Ecosphere subsidiary and another
entity which is treated as a reverse merger for accounting purposes.




4.

Representations, Warranties and Covenants.  Ecosphere represents, warrants and
covenants to Lender that:




(a)

Ecosphere has good and sufficient title to the Collateral, the FNES Interest and
the EM Interest, free and clear of all security interests, liens, encumbrances
and claims whatsoever, other than those created under (i) the Securities
Purchase Agreement dated as of August 25, 2015, (ii) the Securities Purchase
Agreement dated May 8, 2015, (iii) the Securities Purchase Agreement dated March
19, 2015 and (iv) the Securities Purchase Agreement dated September 12, 2014, as
amended February 9, 2015 (collectively, the “Prior SPAs”) and (vi) the Prior
Security Agreements.




(b)

No financing statement, notice of lien, security agreement or any other
agreement or instrument creating or giving notice of an encumbrance or charge
against any of the Collateral, the FNES Interest and the EM Interest is in
existence or on file in any public office, except those in favor of Lender.




(c)

Ecosphere will at all times hereafter keep the Collateral, the FNES Interest and
the EM Interest free of all security interests, liens and claims whatsoever,
except the security interests, liens and claims in favor of Lender.




(d)

Ecosphere (i) will, from time to time, on request of Lender, execute such
financing statements, statements of assignment, notices and other documents and
pay the costs of filing or recording the same in all public offices deemed
necessary by Lender and do such other acts as Lender may request to establish
and maintain a valid security interest in the Collateral, the FNES Interest and
the EM Interest and (ii) authorizes  Lender at Ecosphere’s expense to file any
financing statements, or any notices or assignments with the Patent and
Trademark Office, relating to the Collateral (without Ecosphere’s signature
thereon) which Lender deems appropriate and Ecosphere irrevocably appoints
Lender as Ecosphere’s attorney-in-fact to execute any such financing statements
and notices or assignments in Ecosphere’s name and to perform all other acts
which Lender deems appropriate to perfect and to continue perfection of the
security interest created herein.




(e)

Ecosphere will account fully and faithfully for and promptly pay or turn over to
Lender proceeds in whatever form received in disposition in any manner of any of
the





4







--------------------------------------------------------------------------------

Collateral, the FNES Interest and the EM Interest as provided herein.




(f)

All information now or hereafter furnished by Ecosphere to Lender relating in
any way to the Collateral, the FNES Interest or the EM Interest is and will be
true and correct in all material respects as of the date furnished.




(g)

The FNES Interest and the EM Interest are not represented by a certificate and
are “uncertificated securities” under the Uniform Commercial Code as in effect
in Delaware.  Ecosphere will, if the FNES Interest or the EM Interest are
represented by a certificate, promptly deliver possession of such certificate to
Lender.




5.

Default.  Any misrepresentation or misstatement in connection with, or
non-compliance with or non-performance of the Note or this Agreement shall
constitute default under this Agreement.  In addition, Ecosphere shall be in
default if (i) bankruptcy or insolvency proceedings are instituted by or against
Ecosphere, which proceedings are not dismissed within 30 days; (ii) if Ecosphere
makes any assignment for the benefit of creditors, or (iii) if Ecosphere shall
default in performance of any agreement with the Lender.  




6.

The Lender's Rights and Remedies.




(a)

The Lender may assign this Agreement, with notice to Ecosphere, and, if the
Lender does assign this Agreement, the assignee shall be entitled, upon
notifying Ecosphere, to performance of all of Ecosphere's obligations under this
Agreement.




(b)

Upon Ecosphere's default, the Lender may exercise its rights of enforcement
under the Uniform Commercial Code in force in Delaware and any notice of lien
filed with the United States Patent Office and, in conjunction with, addition to
or substitution for those rights, at the Lender's discretion, it may:




(i)

To the extent permitted by law, enter upon Ecosphere's premises to take
possession of, assemble and collect the Physical Collateral or to render it
unuseable.




(ii)

Require Ecosphere to assemble the Physical Collateral and make it available at a
place the Lender designates which is mutually convenient, to allow the Lender to
take possession or dispose of the Collateral.




(iii)

Waive any default or remedy any default in any reasonable manner without waiving
the default remedied and without waiving any other prior or subsequent default.




(iv)

Ecosphere understands that to the extent permitted by law, if Ecosphere fails to
meet any of Ecosphere's obligations under this Agreement, the Lender has a right
to take possession of the Collateral by all lawful means.




(c)

Upon default of the Note, the Lender shall have rights to a sale of the EM
Interest and/or FNES Interest by Ecosphere, including a right to solicit
purchasers, in accordance with Sections 3(b)(iii) and 3(b)(iv).








5







--------------------------------------------------------------------------------



(d)

With regards to only non-monetary defaults, the Lender will give notice to
Ecosphere that Ecosphere is in default hereunder, and Ecosphere shall have 30
days from the date of such notice to cure the non-monetary defaults.  




(e)

The Lender’s remedies are subject to the Prior SPAs, which limit the Lender to
recovering its outstanding principal and accrued interest under the Prior Notes,
attorneys’ fees and costs incurred in the sale of the Collateral.




7.

Other Lienholders.  Any person or entity taking a junior encumbrance, or other
lien upon the Collateral or any part thereof or any interest therein, shall take
said lien subject to the rights of the Lender to amend, modify, extend, renew,
enlarge or release the Note, this  Agreement or any other document or instrument
evidencing, securing or guaranteeing the Note, including, but not limited to,
any amendments, modifications, extensions or renewals that increase the amount
outstanding under the Note, in each and every case without obtaining the consent
of the holder of such junior lien and without the lien of this Agreement losing
its priority over the rights of any such junior lien.  Accordingly, any person
or entity taking a junior encumbrance, or other lien upon the Collateral or any
part therein or any interest therein, shall take said lien subject to the
provisions of the Note and this Agreement, including, but not limited to, the
above provision.  Nothing in this Section shall be deemed to authorize any such
junior encumbrance or other liens on the Collateral, the FNES Interest and the
EM Interest.

 

8.

Severability.  In the event any parts of this Agreement are found to be void,
the remaining provisions of this Agreement shall nevertheless be binding with
the same effect as though the void parts were deleted.




9.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.  The execution of this Agreement may be by actual
or facsimile signature.




10.

Benefit.  This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their legal representatives, successors and assigns.




11.

Notices and Addresses.  All notices, offers, acceptance and any other acts under
this Agreement (except payment) shall be in writing, and shall be sufficiently
given if delivered to the addressees in person, by FedEx or similar receipted
next business day delivery, or by email followed by overnight next business day
delivery as follows:




Lender:

Brisben Water Solutions LLC

23 N. Beach Road

Jupiter Island, FL 33455

Attn:  William Brisben

Email:  wbrisben@hotmail.com




with a copy to:

Dinsmore & Shohl LLP

Fifth Third Center

One South Main Street, Suite 1300

Dayton, OH 45402





6







--------------------------------------------------------------------------------

Attn: Steven R. Watts, Esq.

Email: steve.watts@dinsmore.com




Ecosphere:

3515 SE Lionel Terrace

Stuart, Florida 34997

Attention: Dennis McGuire

Email: dennismcguire1@mac.com




with a copy to:

Nason, Yeager, Gerson, White

& Lioce, P.A.

3001 PGA Boulevard, Suite 305

Palm Beach Gardens, Florida 33410

Attention:  Michael D. Harris

Email:  mharris@nasonyeager.com




or to such other address as any of them, by notice to the other may designate
from time to time.  Time shall be counted to, or from, as the case may be, the
date of delivery.




12.

Attorneys’ Fees.  In the event that there is any controversy or claim arising
out of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any action or proceeding is commenced to enforce the
provisions of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and expenses (including such fees and costs on
appeal).




13.

Oral Evidence.  This Agreement constitutes the entire Agreement between the
parties and supersedes all prior oral and written agreements between the parties
hereto with respect to the subject matter hereof.  Neither this Agreement nor
any provision hereof may be changed, waived, discharged or terminated orally,
except by a statement in writing signed by the party or parties against which
enforcement or the change, waiver, discharge or termination is sought.




14.

Additional Documents.  The parties hereto shall execute such additional
instruments as may be reasonably required by their counsel in order to carry out
the purpose and intent of this Agreement and to fulfill the obligations of the
parties hereunder.




15.

Governing Law.  All claims relating to or arising out of this Agreement, or the
breach thereof, whether sounding in contract, tort, or otherwise, shall also be
governed by the laws of the State of Delaware without regard to choice of law
considerations.

16.

Section or Paragraph Headings.  Section headings herein have been inserted for
reference only and shall not be deemed to limit or otherwise affect, in any
matter, or be deemed to interpret in whole or in part any of the terms or
provisions of this Agreement.




(Signature Page Follows)





7







--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have set their hand as of the date first
above written.







 

ECOSPHERE:  

 

ECOSPHERE TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

 

 

By:  

 

 

 

Dennis McGuire, Chief Executive Officer

 

 

 

 

 

 

 

BRISBEN WATER SOLUTIONS LLC

 

 

 

 

 

 

 

 

 

 

By:  

 

 

 

William Brisben, Manager




THE UNDERSIGNED subsidiaries of Ecosphere Technologies, Inc. have executed this
Agreement solely to acknowledge their obligations under Section 3(b)(v) and
(vi).




 

ECOSPHERE MINING, LLC

 

 

 

 

 

 

 

 

 

 

By:  

 

 

 

Dennis McGuire, Chief Executive Officer



































8







--------------------------------------------------------------------------------







EXHIBIT A

COLLATERAL




This Security Agreement covers all of the following property of Ecosphere
Technologies, Inc. (“Ecosphere”), whether now or hereafter owned, existing,
acquired or arising and wherever now or hereafter located (capitalized terms
used herein shall have the meaning ascribed to such term under the Uniform
Commercial Code as in effect in the State of Delaware and/or as otherwise set
forth herein):




(a)

The Ecos PowerCube® unit (with the Ecos GrowCube® unit, the “Physical
Collateral”) located in Stuart, Florida.




(b)

One completed Ecos GrowCube® unit (with the Ecos PowerCube® unit, the “Physical
Collateral”) located in Stuart, Florida.




(c)

United States Patent #8,593,102, filed November 26, 2013.




(d)

United States Patent #8,999,154, issued April 7, 2015.




(e)

All warranties, increases, parts, renewals, additions and accessions to,
substitutions for, and replacements, products and Proceeds of the foregoing
property, and all of Ecosphere's books and records relating to any of the
foregoing. Provided, however, that if Ecosphere manufactures any additional Ecos
PowerCube® units or Ecos GrowCube® units, they shall not be deemed to be
Physical Collateral or subject to this Agreement.




(f)

25% of the limited liability company interests in Ecosphere Mining, LLC, a
Delaware limited liability company and Ecosphere’s subsidiary (the “EM
Interest”).




(g)

All Proceeds received, directly or indirectly, by Ecosphere from Ecosphere’s
OzonixÒ intellectual properties in the mining-related global field of use,
provided that the Lender maintains all agreements with licensees operating in
such field of use in compliance with the terms of their agreements at the time
the Lender exercises its rights.




(h)

The patents and patent applications listed on Schedule A-1 solely to the extent
that such patents and patent applications are used in the global field of use
for commercial mining wastewater treatment other than from oil and gas and other
minerals listed in the Field of Use on Schedule A-1.




(i)

The Additional February 2016 Advance Collateral as defined on Schedule A-1.




Proceeds shall mean and include all proceeds of, and all other profits,
products, rents or receipts, in whatever form, arising from the collection,
sale, lease, exchange, assignment, licensing or other disposition of, or other
realization upon collateral, including, without limitation, all licenses,
permits, authorizations and applications, all claims of Ecosphere against third
parties for loss of,





--------------------------------------------------------------------------------

damage to or destruction of, or for proceeds payable under, or unearned premiums
with respect to, policies of insurance in respect of, any collateral, and any
condemnation or requisition payments with respect to any collateral, in each
case whether now existing or hereafter arising.








2







--------------------------------------------------------------------------------




Schedule A-1







1.

Approved U.S. Patent No’s. 7,699,994; 7,699,988; 7,785,470; 7,943,087;
8,318,027; 8,721,898; 8,858,064; 8,936,392; 8,906,242; 8,968,577; 8,999,154;
9,034,180; and 9,169,146




2.

The following items are excluded from the lien:




The Energy Field of Use, which means the field of treating any products, waste,
by-product or other items (including, without limitation, produced waters, frac
flowback waters and various industrial waste waters) generated during the
exploration, production, refining and distribution of energy from natural
resources (including, without limitation, oil, natural gas, hydrocarbons, coal,
coal bed methane, tar sands and any other natural resource) that now are, or
that in the future may be determined to be, capable of remediation by the Ozonix
Process, EcosFrac Process or EcosBrine.




3.

The Additional February 2016 Advance Collateral includes only, with regard to
the global fields of use referenced below, all letters patent of the United
States, all registrations and recordings thereof, and all applications for
letters patent of the United States in or to which Ecosphere now or hereafter
has any right, title or interest therein, including registrations, recordings
and pending applications in the USPTO, and all reissues, continuations,
divisions, continuations-in-part, renewals, improvements or extensions thereof
only to the extent that such patents and patent applications are used in the
“Industrial Field of Use” and “Municipal Waters Field of Use”, as those terms
are defined below.




a.

For purposes hereof, “Municipal Waters Field of Use” means and refers to the
field of treating municipal waters through municipal water management,
chemical-free sewage treatment and drinking water treatment.




b.

For purposes hereof, “Industrial Field of Use” means and refers to the field of
treating industrial wastewater caused by manufacturing in the following areas:
automotive manufacturing; pharmaceuticals; pulp and paper; textiles;
manufacturing process water treatment; microelectronics water and wastewater
treatment; and waste management.  Industrial Field of Use also refers to the
field of treating water at leisure and water parks.

























 






